ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-234, recommending that as a matter of reciprocal discipline pursuant to Rule l:20-14(a)(4)(E), BEN KATZ, a/k/a BENJAMIN ZEV KATZ of BAYSIDE, NEW YORK, who was admitted to the bar of this State in 1994, be disbarred based on discipline imposed in New York that in New Jersey constitutes violations of RPC 1.15(a) (failure to safeguard client funds), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979);
*132And BEN KATZ, a/k/a BENJAMIN ZEY KATZ, having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that BEN KATZ, a/k/a BENJAMIN ZEV KATZ, be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.